{¶ 24} I respectfully dissent.
 {¶ 25} The majority acknowledges that there is a two part test for increasing spousal support. I would agree that there was a change in circumstances to warrant the trial court to consider adjusting the support.
 {¶ 26} The original divorce was a negotiated divorce. The majority believes that the change was in both receiving social security benefits and the pension. I believe that it would have been clear in the original negotiated settlements that there would be social security paid at some point and that would have been considered in the original negotiations.
 {¶ 27} Therefore, the only increase in unanticipated income would have been the $700 a month pension. I believe that an increase from $100.00 per year to $975.00 per month on a $700 a month income increase is an abuse of discretion and I would reverse.